DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15, the term “mass production facility” is a relative term which renders the claim indefinite. The term “mass production facility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buecker et al. (DE 2855201 A1).
	With regard to claim 1, Buecker discloses a prefabricated composite concrete element for use in a corrosive sewer 5environment (figs. 1-2; paras 0001-0002), said concrete element comprising: 
	a hollow reinforced cast concrete portion (16-19) with at least one end having connection details (27; fig. 2); and a premolded corrosion resistant inner plastic liner (27; para 0002; figs. 2); wherein said plastic liner lines an interior of said hollow concrete element 10and said connection details to provide abutting liner faces in an assembled joint to limit exposure through said joint of said concrete portion to corrosive materials arising in said sewer environment (fig. 2).
	With regard to claim 2, Buecker further discloses said connection detail includes a notch formed in an end of said concrete 15portion and said liner extends at least partly into said notch (figs. 1-2).
	With regard to claim 3, Buecker further discloses said connection details are formed on both ends of said concrete portion (fig. 2).  
	With regard to claim 4, Buecker further discloses said connection details include an outer notch formed at one end of said concrete portion and an inner notch formed at the other end of said concrete portion, wherein at least part of each notch is covered by said liner (figs. 1-2).  
	With regard to claim 5, Buecker further discloses said inner notch defines a lined end shoulder, wherein said lined end shoulder is sized and shaped to fit into an abutting lined outer notch of an adjacent element (figs. 1-2).  

	With regard to claim 6, Buecker discloses a concrete sewer system comprising at least two prefabricated composite -19-concrete elements (para 0012) assembled end to end at a joint (fig. 1; paras 0001-0002), each of said at least two prefabricated composite concrete elements comprising: an outer reinforced cast concrete portion (1; para 0012); a connection detail (4/5) at one or both ends of said composite concrete element (fig. 1); 5and a continuous inner plastic liner (10) defining a corrosion resistant throughbore for transporting wastewater (para 0014); wherein each said continuous plastic liner lines an interior of said outer reinforced cast concrete portion and conforms to said connection details to permit 10said assembled concrete elements to form a liner to liner contact face in said joint (fig. 1); and wherein said liner to liner contact face permits said joint to be sealed to contain corrosive elements within said throughbore (fig. 1).  
	With regard to claim 7 Buecker further discloses said joint is sealed with a corrosion proof gasket (8) which is positioned between the respective liners of the assembled concrete elements at said liner to liner contact face (fig. 1).  

Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditcher et al. (4,751,799).
	With regard to claim 1, Ditcher discloses a prefabricated composite concrete element for use in a corrosive sewer 5environment (fig, 1; abstract), said concrete element comprising: 
	a hollow reinforced cast concrete portion (20/30) with at least one end having connection details (fig. 1; col. 2, lines 40-45); and a premolded corrosion resistant inner plastic liner (100); wherein said plastic liner lines an interior of said hollow concrete element 10and said connection details to provide abutting liner faces in an assembled joint to limit exposure through said joint of said concrete portion to corrosive materials arising in said sewer environment (figs. 1, 2e).
	With regard to claim 2, Ditcher further discloses said connection detail includes a notch formed in an end of said concrete 15portion and said liner extends at least partly into said notch (fig 2e).
	With regard to claim 3, Ditcher further discloses said connection details are formed on both ends of said concrete portion (portion 30; fig. 1).  
	With regard to claim 4, Ditcher further discloses said connection details include an outer notch formed at one end of said concrete portion and an inner notch formed at the other end of said concrete portion, wherein at least part of each notch is covered by said liner (fig. 1).  
	With regard to claim 5, Ditcher further discloses said inner notch defines a lined end shoulder, wherein said lined end shoulder is sized and shaped to fit into an abutting lined outer notch of an adjacent element (fig. 2e).  

	With regard to claim 6, Ditcher discloses a concrete sewer system comprising at least two prefabricated composite -19-concrete elements (20/30) assembled end to end at a joint (figs. 1, 2e), each of said at least two prefabricated composite concrete elements (21/22/31/32) comprising: an outer reinforced cast concrete portion (fig. 1; col. 2, lines 40-45); a connection detail (fig. 2e) at one or both ends of said composite concrete element (fig. 1); 5and a continuous inner plastic liner (100) defining a corrosion resistant throughbore for transporting wastewater (abstract); wherein each said continuous plastic liner lines an interior of said outer reinforced cast concrete portion and conforms to said connection details to permit 10said assembled concrete elements to form a liner to liner contact face in said joint (figs. 1, 2e); and wherein said liner to liner contact face permits said joint to be sealed to contain corrosive elements within said throughbore (figs. 1, 2e).  
	With regard to claims 8-9, Ditcher further discloses the joint is sealed at said 20liner to liner contact face with an interference fit between the plastic liners of abutting concrete elements wherein the interference fit causes some deformation of the respective liners of the assembled elements to ensure a 25tight seal between said liners at said joint [fig. 1; applicant specification describes this as the abutting plastic deforming. Applicants specification does not explicitly define the type of plastic but states the liner maybe hdpe or thermoplastic. Ditcher discloses abutting plastic (fig. 1, 2e) and thermoplastic (col. 7, lines 25-28)].
	With regard to claim 10, Ditcher further discloses said interference fit includes providing a taper on one or both of said liners to facilitate said interference fit and tight seal (figs. 1, 2e).  

	With regard to claim 11, Ditcher discloses a method of prefabricating a composite concrete element for a wastewater system (fig. 1, 4a-4b), said method comprising the steps of:
	positioning an outer mold element (150) to define an outer concrete surface of said composite concrete element (col. 5, line 48-col. 6, line 53); 5positioning a preformed inner plastic liner to define an interior surface of said composite concrete element (col. 5, lines 55-60), said preformed inner plastic liner at least partially further defining end connection details of said composite concrete element (figs. 4a-4b), and creating a casting void between said outer mold element and said preformed inner plastic liner (figs. 4a-4b); 10providing at least one inner mold element (140) to support said preformed inner plastic liner in position during concrete casting; filling said casting void with concrete and allowing said concrete to set to form a cast composite concrete element (col. 8, lines 69); removing said at least one inner mold element, and then removing said cast 15composite concrete element from said outer mold element; and curing said cast composite concrete element to form said cured composite concrete element (col. 6, lines 44-53).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditcher et al. (4,751,799) in view of Staskiewicz et al. (2002/0109068).
	With regard to claim 12, Ditcher disclose the invention substantially as claimed however is silent regarding providing concrete injection ports in said outer mold element and injecting concrete through said injection ports to fill said casting void formed between said outer mold element and said plastic liner.  
	Staskiewicz discloses a mold for casting concrete objects (abstract) including the steps of providing concrete injection ports (112/212) in said outer mold element and injecting concrete through said injection ports to fill said casting void (figs. 4, 7)
	Staskiewicz discloses injection ports are desired to speed up the process of filling the void with concrete (paras 0004-0007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ditcher and utilize injection ports as taught by Staskiewicz in order to speed up the process of filling the void with concrete.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditcher et al. (4,751,799) in view of Manthei (8,968,623).
	With regard to claims 13-14, Ditcher discloses the invention substantially as claimed however is silent regarding proving molding blocks to support the preformed liner in position during casting of the concrete and providing a hydraulic ram to position at least one of said 30molding blocks to support the preformed liner during casting and to withdraw said -21 -molding block during said mold removal step.  
	Manthei discloses a method of casting concrete objects wherein molding blocks to support the device in position during casting of the concrete and providing a hydraulic ram to position at least one of said 30molding blocks to support the device during casting and to withdraw said -21 -molding block during said mold removal step (fig. 3; col. 4 line 28- col .5, line 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ditcher and utilize the blocks and hydraulic rams as taught by Manthei in order to further automate the molding process.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditcher et al. (4,751,799).
	With regard to claim 15, Ditcher discloses the invention substantially as claimed however fails to explicitly state producing the composite concrete elements 5within a mass production facility at controlled conditions. However, the examiner contends it is well known to cast concrete articles at “mass production facilities” and it would have been obvious to one of ordinary skill in the art to produce the concrete elements at such facilities in order to ensure proper quality control.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Specifically US 5,901,506 and US 5,081,802 which disclose concrete elements with a liner for use in a corrosive sewer environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
09/08/2022